                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

ENRIQUE PERALES,

               Plaintiff,

               v.                                             CASE NO. 20-3071-SAC

JAMES T. MAMALIS,
Sedgwick County Public Defender,

               Defendant.


                                MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights complaint under 42 U.S.C. § 1983. Plaintiff is

incarcerated at the Hutchinson Correctional Facility in Hutchinson, Kansas. The Court granted

Plaintiff leave to proceed in forma pauperis. (Doc. 5.) The Court finds that this matter must be

dismissed for failure to state a claim upon which relief may be granted.

I. Nature of the Matter Before the Court

       This matter is before the Court for screening Plaintiff’s Complaint. Plaintiff alleges in his

Complaint that his appointed public defender, Defendant Mamalis, advised him to plead guilty in

his state criminal case. Plaintiff alleges that Defendant Mamalis stated that he would take Plaintiff

to court, waive his preliminary hearing, and enter a guilty plea. Instead, Defendant Mamalis

continued Plaintiff’s preliminary hearing, and two weeks later Plaintiff’s charges were amended,

adding two counts and forcing Plaintiff to proceed to trial. Plaintiff names Defendant Mamalis as

the sole defendant and claims ineffective assistance of counsel in violation of his Sixth

Amendment rights. Plaintiff seeks compensatory damages in excess of $75,000; to have Mamalis

fined and sanctioned; to have his conviction reversed; and to allow him to plead guilty to his




                                                 1
original charges. He also seeks to have Defendant Mamalis pay for Plaintiff’s retained counsel in

his action for post-conviction relief.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C. § 1915A(a).

The Court must dismiss a complaint or portion thereof if a plaintiff has raised claims that are

legally frivolous or malicious, that fail to state a claim upon which relief may be granted, or that

seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)–

(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48

(1988)(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a



                                                 2
cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).




                                                   3
III. DISCUSSION

       Plaintiff has not shown that his state court defense attorney was acting under color of state

law as required under § 1983. See Polk Cty. v. Dodson, 454 U.S. 312, 318–19, 321–23 (1981)

(assigned public defender is ordinarily not considered a state actor because their conduct as legal

advocates is controlled by professional standards independent of the administrative direction of a

supervisor); see also Vermont v. Brillon, 556 U.S. 81, 91 (2009); Dunn v. Harper County, 520 Fed.

Appx. 723, 725-26, 2013 WL 1363797 at *2 (10th Cir. Apr. 5, 2013) (“[I]t is well established that

neither private attorneys nor public defenders act under color of state law for purposes of § 1983

when performing traditional functions as counsel to a criminal defendant.” (citations omitted)). A

criminal defense attorney does not act under color of state law even when the representation was

inadequate. Briscoe v. LaHue, 460 U.S. 325, 330 n.6 (1983). This case must be dismissed because

Plaintiff’s defense counsel is the sole defendant in this case.

       Furthermore, Plaintiff’s request to set his conviction aside is not properly brought in a

§ 1983 action. Such a challenge must be brought in a habeas action. “[A] § 1983 action is a proper

remedy for a state prisoner who is making a constitutional challenge to the conditions of his prison

life, but not to the fact or length of his custody.” Preiser v. Rodriguez, 411 U.S. 475, 499 (1973)

(emphasis added). When the legality of a confinement is challenged so that the remedy would be

release or a speedier release, the case must be filed as a habeas corpus proceeding rather than under

42 U.S.C. § 1983, and the plaintiff must comply with the exhaustion of state court remedies

requirement. Heck v. Humphrey, 512 U.S. 477, 482 (1994); see also Montez v. McKinna, 208 F.3d

862, 866 (10th Cir. 2000) (exhaustion of state court remedies is required by prisoner seeking

habeas corpus relief). “Before a federal court may grant habeas relief to a state prisoner, the

prisoner must exhaust his remedies in state court. In other words, the state prisoner must give the



                                                  4
state courts an opportunity to act on his claims before he presents those claims to a federal court

in a habeas petition.” O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); see Woodford v. Ngo,

548 U.S. 81, 92 (2006); Rose v. Lundy, 455 U.S. 509, 518–19 (1982). Therefore, any claim seeking

release from confinement is not cognizable in a § 1983 action. See Vialpando v. Sullivan, 81 F.3d

173, 1996 WL 128129, at *2 (10th Cir. March 22, 1996) (“Were Vialpando to assert an ineffective

assistance of counsel claim, he would have to assert that claim in a post-trial appeal or a habeas

proceeding.”).

       Likewise, before Plaintiff may proceed in a federal civil action for monetary damages

based upon an invalid conviction or sentence, he must show that his conviction or sentence has

been overturned, reversed, or otherwise called into question. Heck v. Humphrey, 512 U.S. 477

(1994). If Plaintiff has been convicted and a judgment on Plaintiff’s claim in this case would

necessarily imply the invalidity of that conviction, the claim may be barred by Heck. In Heck v.

Humphrey, the United States Supreme Court held that when a state prisoner seeks damages in a

§ 1983 action, the district court must consider the following:

       whether a judgment in favor of the plaintiff would necessarily imply the invalidity
       of his conviction or sentence; if it would, the complaint must be dismissed unless
       the plaintiff can demonstrate that the conviction or sentence has already been
       invalidated.

Heck v. Humphrey, 512 U.S. 477, 487 (1994). In Heck, the Supreme Court held that a § 1983

damages claim that necessarily implicates the validity of the plaintiff’s conviction or sentence is

not cognizable unless and until the conviction or sentence is overturned, either on appeal, in a

collateral proceeding, or by executive order. Id. at 486–87. Plaintiff has not alleged that the

conviction or sentence has been invalidated, and in fact that is the relief he improperly seeks in

this action. This action must be dismissed for failure to state a claim upon which relief may be

granted.

                                                 5
        IT IS THEREFORE ORDERED BY THE COURT that this matter is dismissed for

failure to state a claim.

        IT IS SO ORDERED.

        Dated March 6, 2020, in Topeka, Kansas.

                                         S/ Sam A. Crow
                                         SAM A. CROW
                                         SENIOR U. S. DISTRICT JUDGE




                                            6
